DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 3-4, 6-7, 9-11, 13-19, 21-23, 25-33, 35-36, 38-40, 43-45, 47-49, 51-53, 55-99, and 102-119 are cancelled.  Claims 1, 2, 5, 8, 12, 20, 24, 34, 37, 41, 42, 46, 50, 54, 100, 101, and 120 are pending.  Claims 24, 54, 100, 101, and 120 are withdrawn.  Claims 1, 2, 5, 8, 12, 20, 34, 37, 41, 42, 46, and 50 are currently under examination.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 5, 8, 12, 20, 24, 34, 37, 41, 42, 46, and 50, drawn to a method for correcting a mutation in an F8 gene in a cell in the reply filed on March 9, 2021 is acknowledged.
Applicant’s election of SEQ ID NO: 43 for the correction genome as recited in claim 37,  SEQ ID NO: 26 for the sequence for the editing element of the correction genome as recited in claims 8 and 12, SEQ ID NO:27 for the 5' homology arm of the correction genome as recited in claim 24, SEQ ID NO:28 for the 3' homology arm of the correction genome as recited in claim 24,3 Application No. 16/279,688 Docket No. 404217-HMT-026 (181536)SEQ ID NO:18 for the 5' inverted terminal repeat of the correction genome as recited in claim 34, SEQ ID NO:19 for the 3' inverted terminal repeat of the correction genome as recited in claim 34, and SEQ ID NO:16 for the AAV Clade F capsid protein as recited in claims 42, 46 and 50, as the species elected, in the reply filed on March 9, 2021 is acknowledged.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 24 does not recite a SEQ ID NO: 28), there being no without traverse in the reply filed on March 9, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The abstract of the disclosure is objected to because in line 2 of the abstract, the word "provide" should read "provided".  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is insufficient in length and does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 5, 8, 12, 20, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Laterza and Howard 2015 (US 20150306250 A1, published October 10, 2015, as cited in the IDS filed April 3, 2020) in view of Barzel et al. 2015 (Nature, published January 15, 2015).
Laterza and Howard’s disclosure is directed to methods of treating hemophilia A in a subject with an F8 gene mutation, wherein the F8 gene is repaired and the resultant repaired gene, upon expression, confers improved coagulation functionality to the encoded FVIII protein of the subject compared to the non-repaired F8 gene (see abstract).
Regarding claims 1 and 37, Laterza and Howard teaches methods of targeting and repairing a mutated F8 gene in a subject with hemophilia A (see para 0055).  Laterza and Howard further teaches the nucleic acids can be delivered to the subject’s cells in vivo through AAV viral transduction comprising an AAV capsid (see paras 0020 and 0116).  Laterza and Howard further teaches a correction genome comprising (i) an editing element (isolated nucleic acids, vectors, and recombinant viruses) to repair mutations in the F8 gene causing hemophilia A in subjects (see abstract, paras 0050 and 0116).  Laterza and Howard further teaches a correction genome comprising (ii) a 5’ left homology arm of the homologous repair vehicle having homology to the first genomic region 5’ to the F8 genomic DNA target locus (SEQ ID NO: 17) and (iii) a 3’ right homology arm of the homologous repair vehicle having homology to a second genomic region 3' to the F8 target locus (SEQ ID NO: 19) (see para 0081).
Regarding claim 2, Laterza and Howard teaches the method to be carried out in a variety of target cells, including endothelial cells or hepatocytes (see para 0090).  Laterza and Howard further teaches the target cells can be hepatic sinusoidal endothelial cells (see para 0095).  Laterza and Howard teaches methods of administering AAV in a subject to transduce the cells in the subject (see para 0021), where the subject is preferably a mammal (see para 0045).
in vivo through AAV viral transduction comprising an AAV capsid (see paras 0020 and 0116).  Laterza and Howard further teaches a correction genome comprising (i) an editing element (isolated nucleic acids, vectors, and recombinant viruses) to repair mutations in the F8 gene causing hemophilia A in subjects (see abstract, paras 0050 and 0116).  Laterza and Howard further teaches a correction genome comprising (ii) a 5’ left homology arm of the homologous repair vehicle having homology to the first genomic region 5’ to the F8 genomic DNA target locus (SEQ ID NO: 17) and (iii) a 3’ right homology arm of the homologous repair vehicle having homology to a second genomic region 3' to the F8 target locus (SEQ ID NO: 19) (see para 0081).  Laterza and Howard further teaches that the subject is preferably a mammal and more preferably a human (see para 0045).
Regarding claim 8, Laterza and Howard teaches a method wherein the editing element is a donor nucleotide comprising a portion of an F8 coding sequence, with 5’ and 3’ flanking sequences which are homologous to the F8 gene (see para 0084).
Regarding claim 12, Laterza and Howard teaches a donor plasmid that can be used to repair the F8 gene where the plasmid contains cDNA sequence for exons 23-26 of the F8 gene and a polyadenylation signal sequence flanked by two regions of homology to the F8 gene (see para 0067).

Regarding claim 34, Laterza and Howard teaches AAV vectors used in gene therapy having ITR sequences from the AAV genome (see para 0116).
However, Laterza and Howard do not teach targeting and repairing a mutated F8 gene in a subject with hemophilia A without co-transducing or co-administering exogenous nucleases or a nucleotide sequence encoding an exogenous nuclease.  
Barzel et al.’s disclosure is directed to methods of recombinant adeno-associated virus (rAAV)-mediated promoterless gene targeting without nucleases and demonstrating amelioration of the bleeding diathesis in hemophilia B mice (see abstract).  Barzel et al. further teaches that their methods of correcting a type of hemophilia with a correction genome without endonucleases greatly diminishes off-target effects (including oncogenes) while still providing therapeutic levels of expression from integration (see abstract and p. 360, col. 1, para 1).  
Regarding claims 1 and 37, Barzel et al. teaches gene targeting using recombinant AAV without nucleases and demonstrates the amelioration of the bleeding diathesis in hemophilia B mice (see abstract).  Barzel et al. further teaches a vector with 5’ and 3’ homology arms on an rAAV vector (see Fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to utilize Laterza and Howard’s AAV capsids to correct a mutation in an F8 gene in a cell without co-administering an exogenous nuclease, as taught by Barzel et al.  Barzel et al. teaches that site-specific endonucleases used in gene targeting may have significant adverse effects including immunogenicity, uncontrolled DNA damage response, off-target cleavage and mutagenesis, induction of chromosomal aberrations, as well as off target integration of the transgene and endonuclease vectors (see. p. 360, col. 1, para 1).  The ordinary artisan would have been motivated to combine the teachings of Laterza and Howard et al. for gene editing to treat hemophilia A with AAV capsids comprising 5' and 3' homology arms in the absence of endonucleases in order to reduce the many adverse effects of using endonucleases.  The ordinary artisan would have had a reasonable expectation of success because both Laterza and Howard and Barzel et al. are directed to gene editing using AAV capsids comprising 5’ and 3’ homology arms to correct bleeding disorders caused by mutations in human coagulation factor genes.
 	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
 	Thus, the claimed invention as a whole is prima facie obvious.

Claims 1, 2, 5, 8, 12, 20, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Laterza and Howard 2015 (US 20150306250 A1, published October 10, 2015, as cited in the IDS filed April 3, 2020) and Barzel et al. 2015 (Nature, published January 15, 2015) as applied to claims 1, 2, 5, 8, 12, 20, 34, and 37 above, and further in view of Chtourou et al. 2014 (US Pat. No. US8802620 B2, published August 12, 2014).
The combined teachings of Laterza and Howard and Barzel et al. are applied to claim 8 as they were applied to claims 1, 2, 5, 8, 12, 20, 34, and 37 under U.S.C. 103 above.
Laterza and Howard and Barzel et al. do not teach an editing element comprising a portion of an F8 coding sequence wherein the portion of the F8 coding sequence	has the sequence set forth in SEQ ID NO: 26.
et al.’s disclosure is directed to a substantially non-immunogenic or less immunogenic Factor VIII and nucleic acid constructs including the DNA encoding the modified FVIII, which are useful to treat patients of hemophilia A (see abstract and title).  Chtourou et al. discloses that mannose-ending glycosylations on FVIII mediate the internalization of FVIII by immature human dendritic cells (DCs) and that blocking of the interaction between mannosylated sugars located on FVIII and the DCs mannose receptors reduces the internalization of FVIII and the further presentation to FVIII-specific T cells (see col. 3, para 4).  Chtourou et al. further teaches FVIII immunogenicity can be reduced by reducing its ability to interact with mannose-sensitive receptors.  
Regarding claim 8, Chtourou et al. teaches an isolated nucleic acid molecule or modified isolated nucleic acid sequence encoding a FVIII protein comprising the nucleic acid set forth in SEQ ID NO: 7 representing the modified light chain of the human FVIII, comprising 100% sequence identity to the sequence set forth in Applicant’s elected SEQ ID NO: 26 (see attached sequence alignment: Result 2). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to use a portion of the modified F8 coding sequence, as taught by Chtourou et al. as the editing element to modify the combined teachings of Laterza and Howard and Barzel et al. of correcting a mutation in a F8 gene using an AAV comprising a capsid and a correction genome without the use of exogenous nucleases.  Barzel et al. teaches that site-specific endonucleases used in gene targeting may have significant adverse effects, as discussed above (see. p. 360, col. 1, para 1).  Chtourou et al. teaches reduction of FVIII immunogenicity can be achieved by reducing its ability to interact with mannose-sensitive receptors and thus teaches the use of sequences encoding a modified FVIII protein containing substitutions or deletions of glycosylation consensus sequences for the treatment of hemophilia A (see col. 4, paras 2-4).  The ordinary artisan would have been motivated to try the modified deglycosylated light chain portion of the human F8 coding sequence to treat hemophilia A to et al., and Chtourou et al. are all directed to treating bleeding disorders in mammals caused by mutations in human coagulation factor genes.
 	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
 	Thus, the claimed invention as a whole is prima facie obvious.

Claims 1, 2, 5, 8, 12, 20, 34, 37, 41, 42, 46, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Laterza and Howard 2015 (US 20150306250 A1, published October 10, 2015, as cited in the IDS filed April 3, 2020) and Barzel et al. 2015 (Nature, published January 15, 2015), as applied to claims 1, 2, 5, 8, 12, 20, 34, and 37 above, and further in view of Chatterjee et al. 2018 (PG Pub US20180282765A1, published on October 4, 2018, filed February 12, 2018).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.The combined teachings of Laterza and Howard and Barzel et al. are applied to claims 34, 41, 42, 46, and 50 as they were applied to claims 1, 2, 5, 8, 12, 20, 34, and 37 under U.S.C. 103 above.
Laterza and Howard and Barzel et al. do not teach the correction genome further comprising a 5’ ITR nucleotide sequence having at least 95% sequence identity to SEQ ID NO: 18 and a 3’ ITR nucleotide sequence having at least 95% sequence identity to SEQ ID NO: 19.  Laterza and Howard and Barzel et al. do not teach that the AAV capsid comprises an AAV Clade F capsid protein.  Laterza and Howard and Barzel et al. further do not teach the AAV Clade F capsid protein having at least 95% sequence identity with the amino acid sequence of amino acids 203-736, 138-736, or 1-736 of Applicant’s elected SEQ ID NO: 16.
Chatterjee et al.’s disclosure is directed to AAV Clade F vectors or AAV vector variants (relative to AAV9) for precise editing of the genome of a cell and methods and kits thereof.  et al. further discloses methods of treating a disease or disorder in a subject by editing the genome of a cell of the subject via transducing the cell with an AAV Clade F vector or AAV vector variant and further transplanting the transduced cell into the subject to treat the disease or disorder of the subject.  Chatterjee et al. further discloses methods of treating a disease or disorder in a subject by in vivo genome editing by directly administering the AAV Clade F vector or AAV vector variant as described herein to the subject.
Regarding claim 34, Chatterjee et al. teaches a 5’ ITR nucleotide sequence SEQ ID NO: 36 that is 100% sequence identical to the Applicant’s elected SEQ ID NOs: 18 and a 3’ ITR nucleotide sequence SEQ ID NO: 37 with 100% sequence identity to the Applicant’s elected SEQ ID NOs: 19 (see attached sequence alignments for SEQ ID NO: 18, Result 4 and for SEQ ID NO: 19, Result 11).
Regarding claim 41, Chatterjee et al. teaches a replication-defective AAV comprising a correction a correction genome enclosed in a capsid, the capsid comprising an AAV Clade F capsid protein (see para 0014).
Regarding claim 42, 46, and 50, Chatterjee et al. teaches the AAV Clade F capsid protein comprises an amino acid sequence SEQ ID NO: 16 with 100% sequence identity to the amino acid sequence of amino acids 1-736 of Applicant’s elected SEQ ID NO: 16 (see sequence alignment: Result 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Laterza and Howard and Barzel et al. of the correction genome comprising the F8 coding sequence, 5’ ITR sequence, 3’ ITR sequence, and SV40 polyadenylation signal with the AAV Clade F capsid protein, as described by Chatterjee et al.  Chatterjee et al. teaches that novel capsids broaden the tropism of rAAV allowing for efficient transduction of previously refractory tissues and provides a means of circumventing highly prevalent pre-existing serologic immunity to AAV2, which can pose major clinical limitations (see et al. further discloses transgene expression was shown to be based upon capsid proteins, regardless of the serotype origin of the inverted terminal repeats (see para 0009).  The ordinary artisan would have been motivated to combine the teachings of Laterza and Howard and Barzel et al., and Chatterjee et al. to select a capsid that is specific to tissue expression/targeting for hemophilia and that greatly enhances transduction efficiency through routine optimization.  The ordinary artisan would have had a reasonable expectation of success because Laterza and Howard and Barzel et al., and Chatterjee et al. all are directed to methods and compositions using AAV capsids for targeted genome editing in mammals.
 	Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
 	Thus, the claimed invention as a whole is prima facie obvious.

Claims 1, 2, 5, 8, 12, 20, 34, 37, 41, 42, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Laterza and Howard 2015 (US 20150306250 A1, published October 10, 2015, as cited in the IDS filed April 3, 2020) and Barzel et al. 2015 (Nature, published January 15, 2015), as applied to claims 1, 2, 5, 8, 12, 20, 34, and 37 above, and further in view of Chatterjee et al. 2017 (PG Pub US20180163227A1, published on June 14, 2018, filed October 30, 2017).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 
The combined teachings of Laterza and Howard and Barzel et al. are applied to claims 41, 42, 46, and 50 as they were applied to claims 1, 2, 5, 8, 12, 20, 34, and 37 under U.S.C. 103 above.
Laterza and Howard and Barzel et al. do not teach that the AAV capsid comprises an AAV Clade F capsid protein.  Laterza and Howard and Barzel et al. further do not teach the AAV Clade F capsid protein having at least 95% sequence identity with the amino acid sequence of amino acids 203-736, 138-736, or 1-736 of Applicant’s elected SEQ ID NO: 16.
Chatterjee et al.’s disclosure is directed to AAV vectors in nucleotide and amino acid forms and uses thereof are provided. Chatterjee et al. further discloses isolates with specific tropism for certain target tissues, such as blood stem cells, liver, heart and joint tissue, and may be used to transduce stem cells for introduction of genes of interest into the target tissues, providing for additional methods of gene therapy and drug delivery (see abstract).
Regarding claim 41, Chatterjee et al. teaches a capsid isolate comprising an AAV Clade F capsid protein (see para 0126).
Regarding claims 42, 46, and 50, Chatterjee et al. teaches the AAV Clade F capsid protein comprises an amino acid sequence SEQ ID NO: 16 with 100% sequence identity to the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Laterza and Howard and Barzel et al. of the correction genome comprising the F8 coding sequence, 5’ ITR sequence, 3’ ITR sequence, and SV40 polyadenylation signal with the AAV Clade F capsid protein isolated from CD34+ hematopoietic stem cells, as described by Chatterjee et al.  Chatterjee et al. teaches that novel AAV capsid isolates from CD34+ HSC or from another source may be used for high efficiency transduction of stem cells and other cells, such as those of the heart, joint, central nervous system, including the brain, muscle, and liver (see para 0010).  Chatterjee et al. further teaches AAV isolates may be used to treat a whole host of genetic diseases such as hemophilia, atherosclerosis and a variety of inborn errors of metabolism (see para 0014).  The ordinary artisan would have been motivated to combine the teachings of Laterza and Howard and Barzel et al., and Chatterjee et al. to select a capsid that is specific to tissue expression/targeting for hemophilia and that greatly enhances transduction efficiency through routine optimization.  The ordinary artisan would have had a reasonable expectation of success because Laterza and Howard and Barzel et al., and Chatterjee et al. all are directed to methods and compositions on gene therapy using AAV capsids for targeted genome editing in mammals.

Claims 1, 2, 5, 8, 12, 20, 34, 37, 41, 42, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Laterza and Howard 2015 (US 20150306250 A1, published October 10, 2015, as cited in the IDS filed April 3, 2020), Barzel et al. 2015 (Nature, published January 15, 2015), as applied to claims 1, 2, 5, 8, 12, 20, 34, and 37 above, and further in view of Chatterjee et al. 2017 (PG Pub US20170081680A1, published March 23, 2017).
 are applied to claim 41, 42, 46, and 50 as they were applied to claims 1, 2, 5, 8, 12, 20, 34, and 37 under U.S.C. 103 above.
Laterza and Howard and Barzel et al. do not teach that the AAV capsid comprises an AAV Clade F capsid protein.  Laterza and Howard and Barzel et al. further do not teach the AAV Clade F capsid protein having at least 95% sequence identity with the amino acid sequence of amino acids 203-736, 138-736, or 1-736 of Applicant’s elected SEQ ID NO: 16.
Chatterjee et al.’s disclosure is directed to AAV Clade F vectors or AAV vector variants (relative to AAV9) for targeted genome editing and methods of treating a disease or disorder in a subject by editing the genome of a cell of the subject via transducing the cell with an AAV Clade F vector or AAV vector variant as described herein and further transplanting the transduced cell into the subject to treat the disease or disorder of the subject. Also provided herein are methods of treating a disease or disorder in a subject by in vivo genome editing by directly administering the AAV Clade F vector or AAV vector variant as described herein to the subject.
Regarding claim 41, Chatterjee et al. teaches a capsid isolate comprising an AAV Clade F capsid protein (see abstract and 0014).
Regarding claims 42, 46, and 50, Chatterjee et al. teaches the AAV Clade F capsid protein comprises an amino acid sequence SEQ ID NO: 16 with 100% sequence identity to the amino acid sequence of amino acids 1-736 of Applicant’s elected SEQ ID NO: 16 (see sequence alignment: Result 5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the combined teachings of Laterza and Howard and Barzel et al. of the correction genome et al.  Chatterjee et al. teaches that novel capsids broaden the tropism of rAAV allowing for efficient transduction of previously refractory tissues and provides a means of circumventing highly prevalent pre-existing serologic immunity to AAV2, which can pose major clinical limitations (see para 0009).  Chatterjee et al. further discloses transgene expression was shown to be based upon capsid proteins, regardless of the serotype origin of the inverted terminal repeats (see para 0009).  The ordinary artisan would have been motivated to combine the teachings of Laterza and Howard and Barzel et al., and Chatterjee et al. to select a capsid that is specific to tissue expression/targeting for hemophilia and that greatly enhances transduction efficiency through routine optimization.  The ordinary artisan would have had a reasonable expectation of success because Laterza and Howard and Barzel et al., and Chatterjee et al. all are directed to methods and compositions using AAV capsids for targeted genome editing in mammals.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636